Exhibit 10.6f

Execution Version

FIFTH AMENDMENT AND WAIVER

TO

TERM LOAN AGREEMENT

THIS FIFTH AMENDMENT AND WAIVER TO TERM LOAN AGREEMENT (this “Fifth Amendment”)
dated as of October 12, 2012 is by and between SolarCity Corporation, a Delaware
corporation (the “Borrower”) and U.S. Bank National Association (the “Bank”) as
a Fifth Amendment to that certain Term Loan Agreement dated as of January 24,
2011 (as amended by the First Amendment to Term Loan and Security Agreement
dated as of May 1, 2011, by a letter dated as of October 19, 2011, by the Third
Amendment to Term Loan Agreement dated as of March 6, 2012, the Fourth Amendment
and Waiver to Term Loan Agreement dated as of June 28, 2012, and as further
amended, modified or waived prior to the date hereof, the “Loan Agreement”)
between the Bank and the Borrower. Capitalized terms that are not otherwise
defined herein shall have their defined meaning under the Loan Agreement.

WHEREAS, pursuant to the Loan Agreement, the Bank made available to the Borrower
a term loan facility in an amount not to exceed Seven Million Dollars
($7,000,000.00); and

WHEREAS, the Borrower has entered into a Credit Agreement with Bank of America,
N.A., the guarantors and lenders thereto, dated as of September 10, 2012 (the
“Bank of America Credit Agreement”); and

WHEREAS, the Borrower and the Bank desire to amend the Loan Agreement as
provided herein.

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, the undersigned hereby agree as follows:

SECTION 1. WAIVER.

A. Waiver.

(i) Pursuant to that certain letter, dated as of September 10, 2012 (the
“Consent Letter”), by the Bank to the Borrower, the Bank consented to the
Borrower entering into the Bank of America Credit Agreement by waiving the
negative covenant set forth in Section 9.5 of the Loan Agreement, which waiver
permitted Borrower to incur additional indebtedness solely as contemplated by
the Bank of America Credit Agreement.

(ii) The Consent Letter inadvertently left out a waiver of the covenant set
forth in Section 9.6 of the Loan Agreement. Both the Bank and the Borrower
intended a waiver of both Section 9.5 and Section 9.6 of the Loan Agreement to
be effected in the Consent Letter. Therefore, in accordance with Section 11.9 of
the Loan Agreement, Bank hereby waives the negative covenant set forth in
Section 9.6 of the Loan Agreement, solely so that such waiver permits Borrower
to incur Liens as contemplated by the Bank of America Credit Agreement. The
parties hereby acknowledge and agree that the waiver of Section 9.6 of the Loan
Agreement shall be effective as if such waiver was granted on September 10,
2012.



--------------------------------------------------------------------------------

B. Reservation of Rights. This waiver shall not operate as a waiver of any other
part of the Loan Agreement. Except as explicitly stated herein, no failure or
delay on the part of the Bank or any successor or assign of the Bank in
exercising any power, right or remedy under the Loan Agreement related documents
shall operate as a waiver thereof, and no single or partial exercise of any such
power, right or remedy shall preclude any further exercise thereof or the
exercise of any other power, right or remedy.

SECTION 2. AMENDMENT.

A. Section 1 Definitions.

(i) The following definitions are hereby deleted from the Loan Agreement:

“Cash & Cash Equivalents”

“Funded Debt”

“Liquid Assets”

“Master Agreement”

(ii) The following definitions either are hereby added to the Loan Agreement or
hereby replace definitions for the same defined terms, as applicable:

“Activity Basis” means recognizing all past, current and future revenue,
expenses and associated income from a project at the time (a) with respect to
photovoltaic projects, a project passes any and all city inspections required in
such project’s jurisdiction and (b) with respect to projects that are not solar
photovoltaic projects, a project is complete.

“Back-Log Spreadsheet” means a spreadsheet for residential, commercial and
military projects delivered pursuant to the Bank of America Credit Agreement.

“Bank of America Credit Agreement” means that certain Credit Agreement dated as
of September 10, 2012, among the Borrower, the guarantors thereto, the lenders
thereto, and Bank of America, N.A., as Administrative Agent, Swingline Lender
and L/C Issuer thereunder.

“Borrowing Base Certificate” means the borrowing base certificate as defined in
and submitted pursuant to the Bank of America Credit Agreement, together with
all supporting documents, including the Back-Log Spreadsheet and the Take-Out
Spreadsheet.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) acquisitions of PV Systems made in the ordinary
course of business and (b) normal replacements and maintenance which are
properly charged to current operations).

 

2



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Encumbrances):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than three hundred sixty days (360) days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of (i) either (A) the Bank, or (B) any commercial bank that is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) any commercial bank that issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) any commercial bank that has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s Investors Service, Inc. (“Moody’s”) or at least
“A-1” (or the then equivalent grade) by Standard & Poor’s Rating Services
(“S&P”), in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

3



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” means, for a given date of determination, with
respect to Borrower, the ratio of: (a) for the trailing 12-month period then
ending on the most recent fiscal quarter end available (i) EBITDA, less
(ii) Maintenance Capital Expenditures, to (b) the sum of (i) 10% of the total
principal due and payable on funded Indebtedness, as of such date of
determination, plus (ii) cash Interest Charges, for the trailing 12-month period
then ending on the most recent fiscal quarter end available.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“EBITDA” means, for any given period of measurement (measured on an Activity
Basis), an amount equal to Net Income for such period of measurement, plus the
following to the extent deducted in calculating such Net Income (without
duplication): (a) Interest Charges, (b) the provision for federal, state, local
and foreign income taxes payable, (c) depreciation and amortization expense, and
(d) non-recurring expenses.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding.

 

4



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations (including, without limitation, earnout obligations) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business and remain unpaid for
more than one-hundred twenty (120) days after the date on which such trade
account was created);

 

5



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

“Interest Charges” means, for any period of measurement, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations, and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP which is
to be paid in cash, in each case, of or by the Borrower for such period of
measurement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Liquidity Covenant Increase Date” means the earlier of (a) the date Borrower
delivers to Bank a Compliance Certificate indicating the Unencumbered Liquidity
is in excess of $50,000,000 and (b) December 31, 2012, or another date mutually
agreed upon between the Borrower and the Bank in writing.

 

6



--------------------------------------------------------------------------------

“Maintenance Capital Expenditures” means Capital Expenditures for the
maintenance and normal replacements of fixed or capital assets of the Borrower,
excluding any business expansion-related capital expenditures.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), financial condition of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the Bank
under any Loan Document, or of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party.

“Net Income” means the sum of (a) (i) job-related revenue on an Activity Basis,
less (ii) job-related expenses on an Activity Basis, and (b) fund management
revenue on an accrual basis, less (c) operating, interest, tax and other
expenses, on an accrual basis.

“PV Systems” means a photovoltaic system, including photovoltaic panels, racks,
wiring and other electrical devices, conduit, weatherproof housings, hardware,
one or more inverters, remote monitoring systems, connectors, meters,
disconnects and over current devices.

“Responsible Officer” means the chief executive officer, chief financial
officer, chief operations officer, chief revenue officer or controller of the
Borrower and solely for purposes of the delivery of incumbency certificates, the
general counsel, the secretary or any assistant secretary of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower. To the extent requested by the Bank, each Responsible Officer will
provide an incumbency certificate, in form and substance satisfactory to the
Bank.

“Sale and Leaseback Transaction” means, with respect to the Borrower, any
arrangement, directly or indirectly, with any Person whereby the Borrower shall
sell or transfer any property used or useful in its business, whether now owned
or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred. For the avoidance of doubt, a Sale
and Leaseback Transaction does not include “operating leases” (as such term is
defined in FASB ASC 13).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of Voting
Stock is at the time beneficially owned, or the management of which is otherwise

 

7



--------------------------------------------------------------------------------

controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Take-Out Spreadsheet” means a spreadsheet for residential, commercial and
military projects delivered pursuant to the Bank of America Credit Agreement.

“Unencumbered Liquidity” means the sum of Borrower’s cash and Cash Equivalents
(determined as of the last day of each month based on the average daily balance
thereof during such month) held in deposit accounts.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of

 

8



--------------------------------------------------------------------------------

contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

B. Section 9.2 Financial Information of Borrower. Section 9.2 of the Loan
Agreement is hereby deleted and restated to read in its entirety as follows:

“During the term of this Agreement until the Loan and all other Obligations have
been repaid in full, the Borrower shall deliver to the Bank, in form and detail
satisfactory to the Bank:

(a) Audited Financial Statements. As soon as available, but in any event within
one hundred twenty (120) days after the end of each fiscal year of the Borrower,
a Consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
(i) such Consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Bank, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and (ii) such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller that is a Responsible Officer of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the Consolidated financial statements of
the Borrower and its Subsidiaries.

(b) Quarterly Financial Statements. As soon as available, but in any event
within sixty (60) days after the end of each fiscal quarter of the Borrower, a
Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
and consolidating statements of income or operations, changes in shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP and including management
discussion and analysis of operating results inclusive of operating metrics in
comparative form, such Consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller who is a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries, subject only to normal year-end audit adjustments
and the absence of footnotes and such consolidating statements to be certified
by the chief executive officer, chief

 

9



--------------------------------------------------------------------------------

financial officer, treasurer or controller that is a Responsible Officer of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries.

(c) Megawatts Measured on Activity Basis. As soon as available, but in any event
within sixty (60) days after the end of each of the fiscal quarters of each
fiscal year of the Borrower, an internally prepared income statement, measured
on an Activity Basis, reflecting megawatts booked and inspected for such fiscal
quarter.

(d) Business Plan and Budget. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower, an annual
business plan and budget consisting of forecasts prepared by management of the
Borrower on an Activity Basis, in form reasonably satisfactory to the Bank, on a
monthly basis for the immediately following fiscal year.

(e) Accountants’ Certificate. Concurrently with the delivery of the Borrower’s
financial statements referred to in Section 9.2(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default or, if any such Default shall exist, stating the nature
and status of such event.

(f) Compliance Certificate. Concurrently with the delivery of the Borrower’s
financial statements referred to in Sections 9.2(a) and (b), (i) a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller which is a Responsible Officer of the
Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance under this
Agreement, a statement of reconciliation conforming such financial statements to
GAAP, and (ii) a copy of management’s discussion and analysis with respect to
such financial statements.

(g) Calculations. Concurrently with the delivery of the Compliance Certificate
referred to in Section 9.2(f) required to be delivered with the Borrower’s
financial statements referred to in Section 9.2(a), a certificate from the
Borrower (which may be included in such Compliance Certificate) including the
amount of all Capital Expenditures that were made during the prior fiscal year.

(h) Changes in Corporate Structure. Concurrently with the delivery of the
Compliance Certificate referred to in Section 9.2(f), Borrower will provide
notice of any change in corporate structure of the Borrower or any of its
Subsidiaries (including by merger, consolidation, dissolution or other change in
corporate structure) to the Bank, along with such other information as
reasonably

 

10



--------------------------------------------------------------------------------

requested by the Rank. Provide notice to the Bank, not less than ten (10) days
prior (or such extended period of time as agreed to by the Bank) of any change
in the Borrower’s legal name, state of organization, or organizational
existence.

(i) Audit Reports; Management Letters; Recommendations. Promptly after any
reasonable request by the Bank, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower, or any audit of any of
them.

(j) Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Bank pursuant hereto.

As to any information contained in materials furnished pursuant to this
Section 9.2(j), the Borrower shall not be separately required to furnish such
information under Section 9.2(a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 9.2(a) and (b) above at the times specified
therein.

(k) Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of the Borrower pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Bank pursuant to this Section.

(l) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by the Borrower or any Subsidiary thereof, copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof.

(m) Notices. Not later than five (5) Business Days after receipt thereof by the
Borrower or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement regarding or related to any breach or default by any party thereto or
any other event that could materially impair the value of the interests or the
rights of the Borrower or otherwise have a Material Adverse Effect and, from

 

11



--------------------------------------------------------------------------------

time to time upon request by the Bank, such information and reports regarding
such instruments, indentures and loan and credit and similar agreements as the
Bank may reasonably request.

(n) Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by the
Borrower or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect.

(o) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of the Borrower or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Bank may from time to time reasonably request.

(p) Borrowing Base Certificate. As soon as available, a copy of each Borrowing
Base Certificate, together with all other supporting information, each prepared
and delivered in accordance with the requirements of the Bank of America Credit
Agreement.

(q) Monthly Bank Statements. As soon as available, and in any case within
fifteen (15) days of each month end, any and all bank, depositary and investment
statements used to support compliance with Liquidity Covenant.

C. Section 9.3 Financial Covenants. Section 9.3 of the Loan Agreement is hereby
deleted and restated to read in its entirety as follows:

“(a) Debt Service Coverage Ratio. The Borrower shall not permit the Debt Service
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 1.25:1.00 opposite such fiscal quarter.

(b) Unencumbered Liquidity. The Borrower shall not permit the Unencumbered
Liquidity of the Borrower to be less than:

(i) prior to the Liquidity Covenant Increase date, Thirty-Five Million Dollars
($35,000,000), measured monthly as of the last day of each month; provided, that
an Event of Default shall not be deemed to have occurred solely as a result of
Borrower’s failure to maintain an Unencumbered Liquidity of at least Thirty-Five
Million Dollars ($35,000,000) as of any month end prior to the Liquidity
Covenant Increase Date unless its Unencumbered Liquidity is less then such
amount on two consecutive measurement dates; provided, further, that
Unencumbered Liquidity shall not be less than Thirty Million Dollars
($30,000,000)as of the last day of any month occurring prior to the Liquidity
Covenant Increase Date; and

(ii) at all times on or after the Liquidity Covenant Increase Date, Fifty
Million Dollars ($50,000,000), measured monthly as of the last day of each
month; provided, that an Event of Default shall not be deemed to have

 

12



--------------------------------------------------------------------------------

occurred solely as a result of Borrower’s failure to maintain an Unencumbered
Liquidity of at least Fifty Million Dollars ($50,000,000) as of any month end on
or after the Liquidity Covenant Increase Date unless its Unencumbered Liquidity
is less then such amount on two consecutive measurement dates; provided,
further, that Unencumbered Liquidity shall not be less than Forty Million
Dollars ($40,000,000) as of the last day of any month occurring on or after to
the Liquidity Covenant Increase Date.”

D. Bank of America Credit Agreement. The definition of Permitted Indebtedness is
hereby deleted and restated to read in its entirety as follows:

“Permitted Indebtedness” means:

(a) all Indebtedness to the Bank;

(b) Indebtedness to parties other than the Bank (including as a guaranty or
surety or pursuant to a contingent liability) in an aggregate amount not to
exceed Five Hundred Thousand Dollars ($500,000.00) at any one time outstanding;

(c) all other Indebtedness of the Borrower in existence as of the date of this
Agreement and disclosed to the Bank on Schedule 2 attached hereto;

(d) Indebtedness incurred solely for the purpose of financing the acquisition of
equipment (and any accessions, attachments, replacements or improvements
thereon);

(e) Indebtedness incurred with respect to equipment leased to customers in the
ordinary course of business, which Indebtedness is contemplated to be serviced
by the related lease payment;

(f) guaranties of obligations of Borrower’s Subsidiaries;

(g) Indebtedness incurred under an inventory financing facility between the
Borrower and Bank of America, as administrative agent, and the lenders party
thereto and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as sole lead
arranger and sole book manager, in an aggregate amount not to exceed Sixty-Five
Million Dollars ($65,000,000.00) at any one time outstanding, with a maturity no
longer than eighteen (18) months;

(h) Indebtedness incurred under the Bank of America Credit Agreement; provided
that the principal amount of such Indebtedness shall not exceed One Hundred
Million ($100,000,000) at any time;

(i) other Indebtedness incurred for the acquisition or lease of vehicles (so
long as the amount of the Indebtedness does not exceed the purchase price of the
vehicles purchased with the proceeds thereof) and any refinancing of such other
vehicle Indebtedness (so long as the amount of the Indebtedness is not increased
in connection with such refinancing);

 

13



--------------------------------------------------------------------------------

(j) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets; provided that
(i) any Liens securing such Indebtedness do not at any time encumber any
property, assets or revenues other than the property, assets or revenues
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value at the time of the acquisition, whichever
is lower, of the property being acquired on the date of acquisition; provided,
further, however, that the aggregate amount of all such Indebtedness of the
Borrower at any one time outstanding shall not exceed Ten Million Dollars
($10,000,000);

(k) intercompany debt;

(l) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(m) obligations of reimbursement owed to the issuers of surety bonds (including,
without limitation, payment and performance bonds, operation and maintenance
bonds, contractor license bonds, bid bonds, energy broker bonds, prevailing wage
bonds, sweepstake bonds, permit bonds, electrical license bonds, notary public
bonds and other similar bonds) to the extent such surety bonds are procured in
the ordinary course of business;

(n) Indebtedness evidenced in warrants issued by Borrower in connection with its
Equity Interests and stock options in the Borrower, in each case issued in the
ordinary course of business, so long as such Indebtedness is not for borrowed
money;

(o) other unsecured Indebtedness not contemplated by the above provisions in an
aggregate principal amount not to exceed Ten Million Dollars ($10,000,000) at
any time outstanding; and

(p) extensions, refinancing, modifications, amendments and restatements of any
item of Permitted Indebtedness described in (a) through (o) above.

E. Exhibit A Compliance Certificate. The form of Compliance Certificate attached
as Exhibit A to the Loan Agreement is hereby deleted and replaced in its
entirety with Exhibit A attached hereto.

F. Schedule 2 Permitted Indebtedness. Schedule 2 to the Loan Agreement is hereby
deleted and replaced in its entirety with Schedule 2 attached hereto.

SECTION 3. REPRESENTATIONS AND WARRANTIES. The Borrower hereby certifies and
confirms that as of the effective date of this Fifth Amendment (A) no material
adverse change in the business, assets, liabilities (actual or contingent),
operations, financial condition of the Borrower that would affect Borrower’s
ability to meet it obligations under the

 

14



--------------------------------------------------------------------------------

Loan Agreement or to conduct its business has occurred, (B) subject to the
modifications in Section 2 hereof, its representations and warranties contained
in Section 8 of the Loan Agreement are true and correct as of the date of this
Fifth Amendment, and (C) no Event of Default has occurred and is continuing
under the Loan Agreement.

SECTION 4. COUNTERPARTS. The execution and delivery of this Fifth Amendment by
the Borrower and the Bank shall constitute a contract between them for the uses
and purposes set forth in the Loan Agreement, as amended by this Fifth
Amendment, and this Fifth Amendment may be executed in any number of
counterparts, with each executed counterpart constituting an original and all
counterparts together constituting one agreement.

SECTION 5. EFFECTIVENESS. This Fifth Amendment shall be deemed effective as of
September 30, 2012 upon (A) the execution by the Borrower and the Bank of this
Fifth Amendment with written or telephonic notification of such execution and
authorization of delivery hereof and (B) payment of all legal fees and expenses
of the Bank in connection with the preparation, execution and delivery of this
Fifth Amendment. Except as amended by this Fifth Amendment, all terms and
provisions of the Loan Agreement shall remain unchanged and in full force and
effect.

SECTION 6. SEVERABILITY OF PROVISIONS. Any provision of this Fifth Amendment
that is prohibited or unenforceable shall be ineffective to the extent of such
portion without invalidating the remaining provisions of this Fifth Amendment,
or any other agreement executed between the Bank and the Borrower or affecting
the validity or enforceability of such provisions.

SECTION 7. SUCCESSORS AND ASSIGNS. This Fifth Amendment is binding upon the
parties and their respective successors, assigns, heirs and personal
representatives, except that the Borrower may not assign or transfer its rights
or obligations hereunder without the prior written consent of the Bank.

SECTION 8. GOVERNING LAW. This Fifth Amendment shall be governed by and
construed in accordance with the internal laws of the State of California,
without giving effect to California choice of law principles that would result
in the application of laws of another jurisdiction.

[signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered by their authorized officers as of the date first
above written.

 

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Cecilia Person

  Cecilia Person   Vice President SOLARCITY CORPORATION By:  

/s/ Robert Kelly

  Robert Kelly   Chief Financial Officer

SIGNATURE PAGE TO

FIFTH AMENDMENT AND WAIVER TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Form of Compliance Certificate

Financial Statement Date: [             ,         ]

 

TO:    U.S. Bank National Association RE:    Term Loan Agreement, dated as of
October 12, 2012, by and between SolarCity Corporation, a Delaware corporation
(the “Borrower”) and U.S. Bank National Association (as amended, modified,
extended, restated, replaced, modified or supplemented from time to time, the
“Loan Agreement”: capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Loan Agreement) DATE:    [Date]

 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [                    ] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Bank on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered (i) the year-end audited financial statements
required by Section 9.2(a) of the Loan Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and (ii) the
consolidating balance sheet required by Section 9.2(a) of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidating
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year. Such consolidating statements are fairly stated in all material
respects when considered in relation to the Consolidated financial statements of
the Borrower and its Subsidiaries.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 9.2(b) of the Loan Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such Consolidated financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes and such consolidating statements are fairly stated
in all material respects when considered in relation to the Consolidated
financial statements of the Borrower and its Subsidiaries.

 

1 

This Certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrower, as applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of the
other Loan Parties performed and observed all its obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article 8 of
the Loan Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith are (i) with
respect to representations and warranties that contain a materiality
qualification, true and correct on and as of the date hereof and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects on and as of the date
hereof, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in Sections 8.6 and 8.10 of the Loan
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Section 9.2 of the Loan Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Certificate.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit A-2



--------------------------------------------------------------------------------

SOLARCITY CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

Exhibit A-3



--------------------------------------------------------------------------------

Schedule A

Financial Statement Date: [             ,        ] (“Statement Date”)

to the Compliance Certificate

($ in 000’s)

 

I. Section 9.3(a) – Debt Service Coverage Ratio

 

  A. Numerator (for the trailing 12-month period then ending on the most recent
fiscal quarter end available):

 

i. EBITDA (as calculated below)

   $                   

 

 

 

ii. Maintenance Capital Expenditures2

   $        

 

 

 

iii. Line I.A.i – Line I.A.ii

   $        

 

 

 

 

  B. Denominator

 

i. Total principal due and payable on funded Indebtedness, as of such date of
determination

   $                   

 

 

 

ii. 10% times Line I.B.i

   $        

 

 

 

iii. Cash Interest Charges, for the trailing 12-month period then ending on the
most recent fiscal quarter end available

   $        

 

 

 

iv. Line I.B.ii + Line I.B.iii

   $        

 

 

 

 

  C. Debt Service Coverage Ratio (Line I.A.iii ÷ Line I.B.iv):

        to 1.00

Compliance

Borrower [is] [is not] in compliance with Section 9.3(a) of the Loan Agreement
as the Debt Service Coverage Ratio of          3 to 1.00 [is] [is not] greater
than or equal to the minimum permitted ratio of 1.25 to 1.00.

 

II. Section 9.3(b) – Unencumbered Liquidity

 

  A. Sum of Borrower’s cash and Cash Equivalents (determined as of the last day
of each month based on the average daily balance thereof during such month) held
in deposit accounts and securities accounts: $        

 

2 

Maintenance Capital Expenditures are Capital Expenditures for the maintenance
and normal replacements of fixed or capital assets of the Borrower, excluding
any business expansion-related capital expenditures

3 

Insert Line I.C.

 

Exhibit A-4



--------------------------------------------------------------------------------

Compliance

Borrower [is][is not] in compliance with Section 9.3(b) of the Loan Agreement as
the Unencumbered Liquidity of $         4 [is] [is not] greater than or equal to
the minimum permitted Liquidity amount of $        .5

EBITDA

(in accordance with the definition of EBITDA as set forth in the Loan Agreement)

 

EBITDA

(measured on an Activity Basis)

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Net Income

              

plus, without duplication, the following to the extent deducted in calculating
Net Income:

              

+ Interest Charges

              

+ as applicable, the provision for federal, state, local and foreign income
taxes payable

              

+ depreciation and amortization expense

              

+ non-recurring expenses

              

= EBITDA

              

 

4 

Insert Line II.A.

5 

Insert amount as determined by Section 9.3(b) of the Credit Agreement.

 

Exhibit A-5



--------------------------------------------------------------------------------

Schedule 2

Permitted Indebtedness

 

(1) Unconditional Guaranty, dated as of August 23, 2011, by SolarCity
Corporation in favor of PPL Electric Utilities Corporation (guaranteeing the
performance of Sol Systems, LLC .up to $58,860).

 

(2) Letter of Credit Number SLCPPDX05244 dated December 30, 2010 issued by U.S.
Bank National Association in favor of Locon San Mateo, LLC for $200,000.

 

(3) Letter of Credit Number SLCPPDX05319 dated March 29, 2011 issued by U.S.
Bank National Association in favor of Locon San Mateo, LLC for $200,000.

 

(4) Letter of Credit Number SLCPPDX05206 dated November 3, 2010 issued by U.S.
Bank National Association in favor of Locon San Mateo, LLC for $200,000.

 

(5) Letter of Credit Number SLCPPDX05153 dated September 7, 2010 issued by U.S.
Bank National Association in favor of Locon San Mateo, LLC for $200,000.

 

(6) Letter of Credit Number SLCPPDX05383 dated June 14, 2011 issued by U.S. Bank
National Association in favor of Locon San Mateo, LLC for $200,000.

 

(7) Letter of Credit Number LC 590052 dated December 19, 2008 issued by Bridge
Bank in favor of MS SolarCity Commercial 2008, LLC initially issued for
$399,975.65 and decreasing over time.

 

(8) Letter of Credit Number LC5900-601 dated March 9, 2012 issued by Bridge Bank
in favor of WU/LH 203 Ridgewood L.L.C. for $106,666.68.

 

Schedule 2-1